Citation Nr: 0709467	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for generalized 
degenerative joint disease.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for psychiatric 
disability as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1977; he also had service in the United States Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.


ORDER TO PARTIALLY VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

On December 1, 2004, the Board issued a decision which, in 
pertinent part, denied the veteran's claims for service 
connection for degenerative disc disease of the lumbar spine; 
for generalized degenerative joint disease; for cervical 
spine disability; and for psychiatric disability as secondary 
to a back disability.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  
The Joint Motion found that the Board's December 1, 2004 
decision precluded effective judicial review.  

Accordingly, in order to prevent any denial of due process to 
the veteran, the December 2004 decision of the Board must be 
partially vacated as it pertains to the issues of service 
connection for degenerative disc disease of the lumbar spine; 
for generalized degenerative joint disease; for cervical 
spine disability; and for psychiatric disability as secondary 
to a back disability.  A new decision addressing these issues 
will then be entered as if the December 2004 decision 
pertaining to these issues by the Board had never been 
rendered.

That part of the December 1, 2004 Board decision that 
addressed the issues of entitlement to service connection for 
residuals of pneumonia and entitlement to service connection 
for bronchitis is not vacated.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

